Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 1 of 34




                   DX1181
                                                     Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 2 of 34
                                            www.pwc.com/codeofconduct




                                            Living our Purpose
                                            and Values
                                            PwC's Code of Conduct
           May 2077




                                                                                        111111111"'
                                                                     ;11111'1(                          "101111.t•.




                                                                       Iwo




                                                                                                      ••"qi•




                                                      1 1 1 1 :1,.
                                               •:!hhiiiMMMOL



                       1111111111111111El



                      pwc
Confidential                                                                                                              PwC_B00011440
                                                   Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 3 of 34



                           e o conte ts




            Messagefrom our Global Chairman
            Messagefrom our Global ChiefEthics &
            Compliance             Officer
             ...................................                                                   Build trust in our........................
                                                                                                  ................................ communities


                                                                                                    111111




            Living our Purpose and values
          .................................................................                                     Build trust in how we use information ,...„,.„„,.„„,..„„..„„„„„„„.
                                                                           „.„„„.„„,..„„„„..„„„.„„,..„„„„..,. ..........................................................................
                iiir   R


                      ne Code in context                                                           RADAR:Aframeworkfor deciding the right thing to do


                                                                                                  23
                                                                                                   We listen and take action
           Speak up                                                                                The Code ofConduct, and the PwC network offirms




            Build    trust in how ............................
             .............................. we do business                                         Index
                                                                                                                emu

               11 1                                                                                1111[1161F
            Build trust with each other
           ...                       ....                                                          Contact
                                                                                                    ...    information




       Living our Purpose and Values—PwC's Code of Conduct



Confidential                                                                                                                                                                    PwC_B00011441
                                                Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 4 of 34


                                                             Messagefrom our Global Chairman

                                                             Dear Colleagues:
                                                             PwC is recognised as a global leader in professional services, working with many of the world's
                                                             most well-known organisations in countries around the world. As the opportunities and challenges
                                                             we all see get bigger and more complex, we continue to adapt. But as we evolve as a business, what
                                                             must drive everything we do is our collective and individual commitment to the PwC Purpose and
                                                             our values—the foundations of our network.

                                                             With over 200,000 of us working across more than 150 countries, we each have a role to play in
                                                             making a real difference for our clients, the capital markets, our teams, our communities, and our
                                                             broader stakeholders. We have a responsibility to understand why we do the things we do through
                                                             our Purpose, what we focus on through our strategy, and how we work together through our values,
                                                             behaviours, and conduct.
       Bob Moritz
       Chairman, PricewaterhouseCoopers                      Purpose defines who a business is and why it exists, acting as a vital guidepost and benchmark
       International Limited                                 to every decision. While a business' purpose may remain consistent, a growing challenge is that
                                                             the expectations society places on all of us continue to change... and changing fast thanks to the
                                                             big trends we all see and experience like demographic shifts, technological advances, flow of
                                                             information instantaneously and many others. From environmental footprints to social impacts to
                                                             investor demands and everything in between, businesses are expected to exhibit responsive and
                                                             responsible behaviour in more areas and be accountable to an ever wider array of stakeholders.

                                                             The trust that our clients, communities and our people place in PwC,and our high standards of
                                                             ethical behaviour, are fundamental to everything we do. As we go about our work it's important we
                                                             have a frame of reference for the decisions we make every day. Our Code of Conduct(Code)can
                                                             guide us, no matter where we are or what we do. It's how we do business.

                                                             The Code reinforces the importance of conducting business within the framework of professional
                                                             standards, laws, and regulations, together with our own policies, values, and standards, even as we
                                                             work across borders. It outlines the values and behaviours that define how we do business. It holds
                                                             us accountable to be open-minded and responsive and to give our best.
                                                             What we achieve as PwC is entirely dependent on how we all individually put our Purpose and
                                                             our values at the centre of everything we do—every day, in every action. So let's work together to
                                                             build trust and solve important problems. Let's encourage collaboration, cultivate curiosity and
                                                             innovation, act with integrity and foster a sense of care, always.

       Living our Purpose and Values—PwC's Code of Conduct



Confidential                                                                                                                                               PwC_B00011442
                                                Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 5 of 34


                                                             Messagefrom the Global Chief
                                                             Ethics & Compliance Officer

                                                             Dear PwC teams:
                                                             The Code of Conduct is based on the PwC Purpose and a core set of shared values, and
                                                             sets out a common framework around how we are expected to behave and to do the right
                                                             thing. Knowing, understanding, and living the Code, is a fundamental part of who we are
                                                             as PwC professionals, and what we stand for. Whether we are working with PwC people
                                                             or others, we depend on each other to be mindful of our ethical responsibilities.
                                                             Our Code of Conduct reflects the significant changes in our world, the very nature of our work
                                                             and how we do business today, as well as our need as trusted professionals to understand how
                                                             to continue to behave ethically in the face of all of these changes. The Code is one of many
       Laurie Endsley                                        tools we have as professionals to help guide our behaviour, and is intended to be a framework,
       ChiefEthics & Compliance Officer,                     not a rulebook. It cannot, and does not, cover every situation you might encounter but rather
       PricewaterhouseCoopers International Limited          seeks to embed our values into our day to day behaviours and ethical decision making.
                                                             We are all an important part of this effort. Each of us has a part to play in living and
                                                             upholding the behaviours outlined in this Code. But, we do not go it alone. We are all in
                                                             this together. We support each other. We rely on each other to understand and adhere
                                                             to all of these professional behaviours and standards, and apply them consistently. We
                                                             collaborate on every level, and we help each other build skills in doing the right thing.
                                                             If we come across a situation that is inconsistent with our Code, we speak up. We value the
                                                             courage it takes to raise concerns. Remember,investigations into allegations of misconduct are
                                                             handled discretely and with sensitivity and we do not tolerate retaliation. When in doubt or
                                                             facing a dilemma, we ask for help. There are local and network resources available to help us.

                                                             I look forward to working with all of you to maintain and foster PwC's robust ethical culture.

                                                             Thank you.




       Living our Purpose and Values—PwC's Code of Conduct



Confidential                                                                                                                                                  PwC_B00011443
                                                  Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 6 of 34



                       Livin our •ur•ose • •                                           lues
                       The PwC culture thrives supported by a framework of
                       internal and external expectations and requirements.
                       These help guide our behaviours and build trust:
                       • in how we do business
                       • with each other
                       • in our communities
                       • in how we use information




                       When working with our clients and our colleagues to build trust in society and solve important problems, we...

                                                                                                                                                      III   11E111

                                                                                                                                                     „!!




                       Act with                        Maize a                        Care                            Work                     Reimagine
                       integrity                                                                                      together                 the . .1y1,ossi.ple
                       • Speak up for what is         • Stay informed and        •          il-k::! Evil'.,;:uot to   • Collaborate and        • Dare to challenge
                         right, especially when         ask questions about          understand every                   share relationships,     the status quo and
                         it feels difficult             the future of the            individuai and what                ideas and knowledge      try new things
                                                        world we live in             matters to them                    beyond boundaries
                       • Expect and deliver the                                                                                                • Innovate, test and
                         highest quality outcomes       C.::realle impact with   O Recognise the value                • Seek and integrate       learn from failure
                                                        cur colleagues, our        that 00a.ch person                   a diverse range
                       • Make decisions and                                                                                                    • Have an open mind
                                                        ciierris and society       contnbutes                           of perspectives,         to the 1ossibilities
                         act as if our personal
                                                        through our actions                                             people and ideas
                         reputations were at stake                               0 Support others to                                             in every idea
                                                      O Respond with agility       grow and work in                   • Give and ask for
                                                        to the ever changing       the way that brings                  feedback to improve
                                                        environment in             out their best                       ourselves and others
                                                        which we operate


       Living our Purpose and Values—PwC's Code of Conduct



Confidential                                                                                                                                                            PwC_B00011444
                                      •:;
                                                                                       179
                                            Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 7 of 34

                               1111




          Our Purpose and values are thefoundation of
          our success. We exist to build trust and solve
          important problems, and our values help us
                                                                 111111111111011101k
          deliver on that Purpose.

          This Code underpins our ability to behave in a
          manner consistent with our values.
          Our Code is not meant to provide specific
          guidance on every situation where we might need
          to answer the question, "What is the right thing to
          do?"Instead, it is principle-based guidance that
           helps us think about difficult questions, promotes
          consultation, and encourages us to speak up if
           we have concerns. On page 20 of this Code,you
           willfind details on RADAR (Recognise, Assess,
          Decide, Agree, Report), which is ourframework
          for helping us decide the right thing to do.

           This Code describes a common set ofexpectations
          for our conduct, a key element of which is that
           we abide by applicable laws and regulations. To
           the extent any local law or regulation is more
           restrictive than this Code, local law or regulation
          governs. Network and local policies and
          supplemental guidance complement the principles
          embodied in this Code and the PwC Network
          Risk Management Policies.

          This Code applies to all of us. When we say "we"
          "our"or "us" we are referring to all of us at PwC,
          individual partners/principals and staff, as well
          as the individualfirms that togetherform the
          PwC network.




                                                                                                                 11   111.11...!Illiii„ 4
Confidential                                                                                                                                PwC_B00011445
                                                Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 8 of 34


       Speak up
       Speaking up is crucial to our culture and our long term results it is a    We protect against retaliation. In being true to the values of integrity
       living example of our values. Speaking up when something doesn't seem      and care if you report a concern, it will be handled with appropriate
       right demonstrates our integrity and that we have the courage to do the    confidentiality and discussed with others only as needed or advisable
       right thing. Speaking up helps to prevent mistakes and misconduct and      under the circumstances. Exercising professional scepticism, applying
       foster innovation. Speaking up shows that we care about each other and     common sense, and knowing and applying the Code as well as the
       our business. And speaking up to get things right or keep them on track    local supplementary guidance, will help each of us know when to
       helps us live up to our commitment to deliver high quality outcomes.       speak up through whichever channel we are most comfortable.

       Something doesn'tseem right? Facing a dilemma?                             As well as the resources listed here, each firm in the PwC network
                                                                                  provides a mechanism to report issues. There is also a confidential global
       Have a question that leads to more difficult questions?
                                                                                  Contact Us email option on pwc.com/codeofconduct.
       Need advice?
       Consult. Pick up the phone. Send an email. Set up a meeting. Speak up.     Speak up.It's the right thing to do.
                                                                                  These are the moments that matter.
       Each of us, no matter what our level or role, is empowered to speak
       up when dealing with behaviour or facing a situation that doesn't
       seem right. Each of us has a responsibility to report and express
       our concerns, and to do so fairly, honestly, and professionally.
                                                                                  PwCis committed to protecting our people against
       Do not ignore it. Do not stay silent.                                      retaliation. Retaliation is serious misconduct that
                                                                                  will not be tolerated, and anyPweprofessional
       Collaboration means we consult with our colleagues in matters large
                                                                                  (including partners/principals or staff) who takes
       and small, and we know that our concerns are heard and addressed
                                                                                  retaliatory action will be held accountable.
       in an open and professional manner,including that an investigation
       will take place when warranted. We consult with our supervisors,
       coaches, partners/principals, ethics teams, Risk and Quality teams,         Q.What is retaliation?
       Office of the General Counsel, Human Capital representatives, or            A.Retaliation can be anyform ofreprisal, direct orsubtle,
       others at PwC, particularly those in reporting lines. These people are      for reporting in goodfaith actual or suspected issues.
       responsible for addressing or escalating as necessary the issues brought
       to their attention. We raise issues using formal and informal methods
       as appropriate: in person, over the phone, and/or electronically.                  We consult with our:
                                                                                          • Supervisors                      • Risk and Quality teams
                                                                                          • Coaches                          • Office ofthe General Counsel
                                                                                          • Partners/Principals              • Human Capital
                                                                                          • Ethics teams                       representatives
                                                                                                                             • Others at PwC


       Living our Purpose and Values—PwC's Code of Conduct                                                                                                     3



Confidential                                                                                                                                          PwC_B00011446
                                                                                                                   Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 9 of 34

                                                                           011                                          ,,1,11'11111,,1,1.11,,1,11;




                                                                                                                                                                                                                                                                                                                                     n1,, 1 101 1 1 1 1 1.1 11011
                                                                                                                                                                                                                                                                            —


                                                                                                                                                                                                                                                                                                                                                                                                                                  ,1111001111, '


                                                                           F1117
       11 111111m1101101101111111111111111111111111111111111111mum
                                                                     FE NIIi iiiiiime4                 ,
                                                                                                       011.1r11"
                           1




                                                                                                                                                                                                                                                                                .11111111111 1 41 ,'          . .1
                                                                                                                                                                                                                                                                                                                 .;
                                                                                                                                                                                                                                                                                                             11111111, :II,, ,111r
                                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                       .11111';                                                                       '
                                                                                                                                                                                                                                                                                              ,.„,o
                                                                                                                                                                                                                                                                                                                  ,

                                                                                                                                                                            11111hoommoommod
                                                                                                                                                                                                                                                                                                 1 ' FhFhh
                                                                                                                                                                                                  11 111111111111111116.
                                                                                                                                                                                                     11111111111111111111111111111111,.1!::!:i1M11...
                                                                                                                                                                                                  1 1 11111111111111111111111111111"          111111111111rd
                                                                                                                                                                                                     1111111111111111111111E11111111          1111111                 ,
                                                                                                                                                                                                  1 1001111111111111111.....„....111111E:                                                                                                                                                                                                         1111
                                                                                                                                                                                                                                                               „11111111"
                                                                                                                                                                                                    1 IERVE111111111111111E11111111111
                                                                                                                                                                                                                                      111r ..01111111111111111!                                                                                                                                                                                  d'1
                                                                                                                                                                                                      11111111111             "1=1111 111.                                                                                                                                                                                  .11 1,10,0b,1 1



                                                                                                                                                                                                                                                                                                                                                              11111111111111 NUM
                                                                                                                                                                                                                                                                                                                                                                                                                "111 1111 1 1 1 1 1 1h:"r""...

                                                                                                                                                                                                                                                                                                                                                              11;;L....;                        1 1 ,1 1 1 1i
                                                                                                                                                      .11111111111111111111111111iiithmpipp', ,                                                                                                                                                                          1111111,4,1:111LIF:i




                                                                                                                                                                                                                                                                                                             .7
                                                                                                                                                                                                                                                                                                              '
                                                                           1 1 1'1 1
                                                                       .11             111111   Mr"
                                                                                                1111
                                                                                                111,




       Living our Purpose and Values—PwC's Code of Conduct                                                                                                                                                                                                                                                                                                                                                                                         4


Confidential                                                                                                                                                                                                                                                                                                                                                                                                       PwC_B00011447
                                                 Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 10 of 34
                                                                                                                       Build trust in how we do business



                                                                                                                   We are wdlmg to walk away
                                                                                                                         fir                         t..!.,;.
       The quality and impact of our work is critical          Our business judgment is free from bias,            c ,!EJE!'
       to who we are as PwC professionals, and as a            conflicts of interest or undue influence
       network of firms. Our sustained performance is          of others. We follow processes and
                                                                                                                               r J Jc Yty 0'                  I

       part of how we create and build trust with our          procedures to identify and address any                       f:    LI I.I IIIISItIll could be
       clients, in each other, and in our communities.         actual or potential conflicts of interests.         called into question if
       We serve only clients that we're competent to           We recognise that independence, including           we continued.
       serve, who value our service, and who meet              the appearance of independence, is at the
       appropriate standards of legitimacy and integrity.      heart of objectivity. We proactively avoid          Mary Waldron
       We provide only services we are professionally          and address circumstances that create,              Global ChiefRisk Officer
       capable of delivering. We collaborate to bring          or might be seen to create, threats to our
       the necessary skills and innovation to our              independence of assurance clients.
       work. We deliver on our commitments.

       Our reputation is defined by trust, integrity, and
       achieving high quality sustainable value. Our
       continued success means upholding professional                       I'm new to PwC.I know we have
       standards, adhering to applicable laws and                           independence requirements, which
       regulations, and fulfilling ethical obligations                         nderstand. But can you just
       while delivering high quality, innovative work.                          ind me how I can check if I am



                                                                                           '11
                                             1



                                !1




       Living our Purpose and Values—PwC s Code of Conduct



Confidential                                                                                                                                       PwC_B00011448
                                               Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 11 of 34
                                                                                                                               Build trust in how we do business




                                      II!
       Negotiating and securing contracts
       lawfully and honourably with our clients,
                                                                           My supervisor has implied that I
       suppliers, and other parties. We meet
                                                                             ould reduce the number of            ,

       our contractual obligations, and adhere
                                                                              urs I've recorded on my
       to the agreed terms and conditions.
                                                                               esheet. I know I've been          111111
       Being transparent in disclosing the basis                             ore than the budgeted hours but            fterwards, a peer(from a
       on which we charge for our services. We                  I feel like I've worked as efficiently as      competitor) mentioned that he is excited
       record our time and expenses accurately.                 possible. What should I do?                    about a new pricing structure he and his

       Competing fairly. We do not enter into
       any agreements with our competitors,
       formally or informally, to unlawfully
       restrict competition, set prices, or allocate
       clients, markets, people, or services.

       Respecting our competitors' confidential
       information. We collect information
       about competitors only if it's available
       publicly, or doing so doesn't breach                     other appropriate resources. Remember that
       legal or contractual obligations.                        RADAR is a resource as well.




       Living our Purpose and Values—PwC's Code of Conduct



Confidential                                                                                                                                          PwC_B00011449
                                                     Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 12 of 34
                                                                                                                                                          Build trust in how we do business




                                                                                 "Facilitation payments"are poyrnents ofsmall value provided (in cash or kind)
                                                                                 to ,qc, i !,::,11,! F LiH iiiials to pi:                           ftn7ct la !; ; la I :, they are otherwise
               al            ter F    itii!tie„;!;;r:r                                               to perform (such as to            e.:    ; .c i:::)btainingpe-ryuits, licenses, visas, mail,
                                                                                 or 1            ( es). Fa cll. ation    pxrnen          F !   F        tYde legi y re afrn1n1ctrativefees
       Never engaging in bribery or corrupt practices.
       This is vital to maintaining the trust of our                             and i i! mat ;i!                     .,!;! - ;6::1::!!;t tra          es that are p I                    isation
       colleagues, clients, and others we work with.                              not to an ill( I, ',II ,IF Cii), and where a receF-)t- may be issued on
       We do not solicit, accept, offer, promise, or
       pay bribes, including facilitation payments—
       whether directly or through a third party.
                                                                     Wha • ?
       Knowing the identity of our clients and others
       with whom we do business, and adhering to                                 my culture, it is typical to give                            depends on a number of factors,
       applicable standards on anti-money laundering.                           d receive holiday gifts from                          J Ji r   al customs/laws/regulations and
       Where we suspect criminal behaviour, we take                             ents. But the Code indicates                                 • C policies, and the policies of our
       appropriate action. We do not conduct any                              there are circumstances where the                              'ents, vary. We need to be
       activities in breach of applicable economic                          ay be considered inappropriate.                                  articularly careful when dealing
       sanctions or undertake services which assist                   What should I do?                                           with public sector,including government,
       clients in breaching applicable sanctions laws.                                                                            clients. Check your firm's supplemental
                                                                                                                                    uidance and olic for s ecific restrictions or




       Living our Purpose and Values—PwC's Code of Conduct



Confidential                                                                                                                                                                           PwC_B00011450
                                                        Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 13 of 34

         17 1
                                                      „ 1 1 1 1 1 1, 5




                                                     fit
                                                                                                                                                                     1




                                                                                                          l'i•,• ,,', ",„ 1.1 "1 .1 1 1 $1 1 :1„,




                                                                                                                                                    :1
                                                                                                                         1 10                            111


                                                                                                                                                               '11
                           . d                                                                                           11




                                             110°-                                                                                  11
                Iddlds,11o111111111:   ,11                                                                  II
                                                                                                      P01 1 1




       Living our Purpose and Values—PwC's Code of Conduct



Confidential                                                                                                                                                             PwC_B00011451
                                               Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 14 of 34
                                                                                                                                                         Build trust with each other




       We encourage collaboration across territories
       and around the PwC network. Trust is key to this                 What if?
       collaboration, as it helps us to more effectively
       work with our colleagues and serve clients. Trust                      After work,I attended a gathering                               enever I ask my manager a
       begins with each of us treating each other with                         "th the rest of my team. One of                               estion,she publicly mocks me
       care, courtesy, dignity, fairness, and respect.                           managers made several                                       d questions my qualifications.
                                                                                welcome advances towards me.                                  at do I do?
       We take appropriate measures to protect                                   at should I do?
       the safety of PwC people. We provide a safe                                                                                          his behaviour may be considered
                                                                              Unwelcome advances are never                                 bullying, and at a minimum is
       working environment free of abusive, violent,
                                                                               ' eptable. If you are comfortable                            isrespectful and inconsistent with
       threatening or other disruptive behaviour.
                                                                                ing so, professionally and                  e                ir Code. Speak up. You can talk to
       We do not tolerate harassment,
       discrimination, bullying, or disrespectful
       behaviour.* These behaviours undermine
       the integrity of our relationships.

       We respect and encourage open dialogue, to
       create a climate for frank and honest discussions.




                                        T!i              11'
                                                           , 11 t   r                                  /     7t1,". cc', ?I-1,1,r
                                                                                                           111                      (Y('
                                                                               oli„ se    I      E I „
                                      c                         r in,                       ciisabiiity,jauc si ri us
                                      ecaltor.nie/class status., veteran status, oin other inappropriate basis.



       Living our Purpose and Values—PwC's Code of Conduct



Confidential                                                                                                                                                              PwC_B00011452
                                               Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 15 of 34
                                                                                                                                                                           Build trust with each other




       We value the diversity of our workforce as
       a competitive advantage that we nurture                                                                                                                                II
                                                                                                                             11 11                      I1
       and expand.                                                                                       II           II1    iII                                     eIe
                                                                                                         1            11                                        1
       We promote a culture that cares about                                                            II'                          .111'                     ,II
                                                                                                              tll ! Il 1 1                   1 1, 1 1         1 1 1 1!
       and fosters innovation, professional                                                                                                    I:       111   11
       growth, career development, workplace
       flexibility and work/life balance.
                                                               Whatif?
       We invest in our people and their career                                                                                                    -ou are comfortable doing so,
                                                                         I was in the lunch room with my
       growth by encouraging continual learning,                                                                                                    fessionally address the situation
                                                                          ' leagues,just having a casual
       and by creating opportunities to support                                                                                                     h your colleague. If you do not
                                                                            nversation,and one of them
       both near-term development and long-term                                                                                                      comfortable addressing the
                                                                             de a comment about another
       career progression. Continuously learning,                                                                                                 uation yourself, need guidance, or
                                                                             at I found offensive. How do I
       and being open minded, is key to our ability                                                                                    you are concerned that additional steps
                                                                handle this situation?
       to innovate and solve important problems.                                                                                       should be taken, then you should talk to the
                                                                                                                                       a ro rate resources such as our Coach or




                                                 !I




       Living our Purpose and Values—PwC's Code of Conduct                                                                                                                                          10



Confidential                                                                                                                                                                                PwC_B00011453
                                                     Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 16 of 34
                                                                                                                                                                                              Build trust with each other




         ......           ........   ......     ......   ........                  ......               ......   ........        ......          ... . . . . . . . . . . . . .
               leraf.:.1c1t.                                  of 111111,...,e „,1 :1 : ".111,11,11113
                                                                                                                                          --111111dior




                                                                                                                                                                                   Whole
                                                                                                                                                                                 leadership




                                              llo
                                                                                                                            11




       Living our Purpose and Values—PwC's Code of Conduct                                                                                                                                                             11



Confidential                                                                                                                                                                                                   PwC_B00011454
                                                Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 17 of 34


       Build trust in our communities
               g I
                                                                                                                              Our orporat
                                                                                                                                  ponsibil strategy
                                                                                                                              is tat ore• to our
                   MIR     Iming                                                                                              specific strengths and
                                                                                                                              opportunities as a
                                                                                                         011111111 1 1 1 1:   network ofprofessional
                                          111
                                                   ,011ippl111111111,
                                                                                                                              servicesfirms.It's
                                                                                                                              also designed to
                                                                                                                              enable us to apply our
                                                                                           11111111,.,
                                                                                                                              skills in ways that
                                                                                                                              have impact, deliver
                                                                                                                              measurable outcomes
                                                                                                                              and make a true
                                                                                                                              difference in creating
                                                                                                                              long-term business
                                                                                                                              and societal value.                                                                                          j111111,,   poiim




                                                                                                                                                                   Alii01111111111

                                                                                                                                                      11
                                                                                                                                 11111111w                             1


                                                                        111111111111114.
                                                                                                                                                                                                                                        1110010k
                                                                                                                                                                                                                                       ,
                                                                                                                                             011 „,                  ' ':' '.:,11111111111
                                                                                                                                                                                111
                                                                                                                                                           1 1 1 1 1 1 m ""'' '"'

                                                                                                                                                                                                                                         "Ohl.
                                                                                                                                                                                     01111111111111111111"41,01111111111111111111111      m01111011




       Living our Purpose and Values—RA/as Code of Conduct                                                                                                                                                                                                     2




Confidential                                                                                                                                                                                                                            PwC_B00011455
                                               Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 18 of 34
                                                                                                                                                   Build trust in our communities




       We further our contribution to society by using       We respect the limits of our planet and adopt
       our skills and experience to help solve important     a preventative approach to minimise the
       problems, including those related to ethics,          environmental impacts of our business. We
       integrity, and trust issues central to fostering a    also help our clients to do the same.
       sustainable and inclusive global economy.
                                                                                                                                             055,1141   5 55

       We support a shift to a more sustainable society                                                                      N40)
                                                                                                                                                                                                             4
       by providing services that transform business and                                                                ihoz,nr.
       civil society, contribute to wider development                                                                         " . .4115555
       goals, and reduce environmental impact.
       We help solve important social problems in our
       communities by contributing our professional
                                                                                            h   "
       expertise and collaborating with other
       organisations to achieve maximum results.

       We respect and honour the customs and                                                                 '•:, •'1
       traditions of the countries in which we operate.
                                                                                                                                                                                                      I iiii55,111 6'1'11
       If these customs and traditions conflict with this
       Code, we consult internally on how to adhere to
       the Code while being respectful of local culture                                                                                                        Ili       A555511E11


       and traditions. We aim to gain the trust of our                                                                                                                   ' „me.
                                                                                                    5,55tt                                                           . .„• 4. a
       stakeholders by showing care, openness and
                                                                                                                    ••
                                                                                                                                                                                      . . . •. . ., : : : : : : ;:
                                                                                                                    '
       honesty and focusing relentlessly on ethics                          .„j
       and quality.




                                                                                                                                                                                                                 I
                                                                                                                                                                                                                            I
                                                                                                                                                                                                                 I
       Living our Purpose and Values—PwC's Code of Conduct                                                                                                                                                                      13



Confidential                                                                                                                                                                                      PwC_B00011456
                                               Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 19 of 34
                                                                                                                                   Build trust in our communities




       We participate in the dialogue to help shape
       legislation and regulation in a manner that             What if?
       upholds the public interest and our Purpose.
                                                                          I have an opinion about the                         on the professional ethics
       We support the rule of law in our interactions                        litical situation(s) in my                        ittee of a professional
       with regulators. We work with government                              untry. May I express my                        ountants'association, which has
       and professional authorities in a respectful                          rsonal political affiliations                  eed to take a view on a proposed
       and forthright manner. Contacts, on behalf                            views via social media?                         dard that differs from PwC's
       of PwC,with government and professional                                                                  view. May I publicly present the association's
       authorities are generally handled by                               Yes, however be respectful of
                                                                          others. Make sure that it is clear
       designated partners/principals and staff.
                                                                            u are speaking for yourself and
       We respond promptly to governmental                          „AA     t for PwC.
       and professional authorities' requests for
       information, as required by applicable                               client has asked me to speak at a
       law and professional obligations.

       We encourage and support involvement in
       community activities. We do not represent our
       personal political affiliations or views as those of
       PwC, and we comply with applicable reporting
       requirements. We avoid using PwC resources (or
       creating the appearance that PwC is supporting,
       endorsing, or opposing any particular political
       position or political party/candidate, charity,
       product, or specific religion), without approval.




                                                                                                                                                           I
                                                                                                                                                               ,I
                                                                                                                                                           I
       Living our Purpose and Values—PwC's Code of Conduct                                                                                                          1/1-



Confidential                                                                                                                                            PwC_B00011457
                                               Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 20 of 34
                                                                                                                     Build trust in our communities




       We care about, respect and support
       internationally proclaimed human rights.                Internationally recognised labour principles
       We work to guard against complicity in
       human rights abuses. We comply with
                                                               include,for example,principles in the
       applicable labour and employment laws,                  UN Global Compactand the aims ofthe
       and draw on internationally recognised                  International Labour Organisation.
       labour principles in how we do business.

       We are responsible taxpayers. We manage
       all our relevant tax filings, domestic and
       foreign, with accuracy, in good faith, and on
       time. We only pursue tax planning initiatives
       or adopt filing positions which would not
       adversely impact the reputation of PwC. We
       apply the Global Tax Code ofConduct
       to our member firms, and to our partners/
       principals and staff, as we apply it to clients.




       The global nature ofthe business world together with the
       complexity and competing priorities of national taws, are such that
       it is not always clear where lines should be drawn. Accordingly, the
       memberfirms of the PwC network have adopted the Global Tax
       Code of Conduct to assist their clients, other stakeholders, and
       their respective partners/principals and staff



       Living our Purpose and Values—PwC's Code of Conduct



Confidential                                                                                                                             PwC_B00011458
                                                                                                   Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 21 of 34

                                                                                                                                                                                                                                                          ,1111.1
                                                                                                                                         , 1"1 1 1,                a                      1:111111,
                                                                                                                                                                                                                                       "11 1 1 1 1 1 hr

                                                                                                                                                                                ,1
                                                                                                            II I

                                                                                             '
                                                                                                                                                                   11
                                                                                           1 111                                                                                     II
                                 4
                                                '                 h
                                                                                   1                                                                                        ill ,I
                                                                                                                                                                                                                                                                                                         ,r1
                                                                                                                11
                                                                             •11
                                   111              1 E11 1                                                            111                                              1
                             1   111                                               ill I
                                                                                                                                             1 111
                                                                                                                                             ,                         i ; Irto                                                                                                                  4
                                                    1 1 II                                                                                                         [Fl
                                         1111                 ,   111,.
                                                                                                                                          11 , 1 1
                                                                  ,111,1 1
                                                                                                                                                                                                                                                                          ,,1,111111411'1111 ,
                                                                                                                                                                                                                                                                                                     9                                              9411




                                                                                                                                                                                                                                                                                                                                                                11111111111,,,,,
                                                                                                                                                                                                                                                                                                                                                                                                   11111


                is     con    u. es o                                                                                                                                                                                                                               4,-
                                                                                                                                                                                                                                                                                                                    ,11
                                                                                                                                                                                                                                                                                                                                   1 , ,01111k"'
              collaboration and innovation,                                                                                                                                                                                                                                                                                                              1111

              asideas and information                                                                                                                                                                                                                                                                                         1,
                                                                                                                                                                                                                                                                                                                                                                         "1
              are more eelyshared.
                                                                                                                                                                                                            1,11111111111:11i 11,
                                                                                                                                                                                                                                      1,
                                                                                                                                                                                                                                                                                                                    111

         11                                                                                                                   111i111,
                                                                                                                                     '
                                                                                                                                                                                                                                    111:111
                                                                                                                                                                                                                                    ;4111
                                                                                                                                                 1 11111111,
                                                                                                                                                                                                9I
                                                                                                                                                                                                                                                                                                               JF
                                                                                                                                                                            111111111                 ,..

                                                                                                                                                                                                                                                                            :11

                                                                                                                         .• 11111.




                                                                                                                                                                                                                                                                                                                                    414,111
                                                                                                                                                                                                                                                                                                                                           *III*1111111111                                     .,1111,11411 111

                                                                                                                                                      „,**111111
                                                                                                                                                                                                                                                                                                                                                                                                           NO;
                                                                                                                                          wq,
                                                                                                   1111111111'111
                                                                                                                    11 1 1 1 1 1 ,,„„Torm                       11'1




                                                                                                                                                                                                                                                                                                                          ;          ,"r                           ; , ,11           1;
                                                                                                                                                                                                                                                                                                                                                                                                   1111
                                                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                                             11 111
                                                                                                                                                                                                                                                                                                                                                                                                                   1

                                                                                                                                                                                                                                                                                                                                            ;                                       FFFFFFFF
                       111
                                                                                                                                                                                                                                                                                                                                                                                                                  11
       Living our Purpose and Values—PwC's Code of Conduct



Confidential                                                                                                                                                                                                                                                                                                                                                                       PwC_B00011459
                                               Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 22 of 34
                                                                                                                        Build trust in how we use information




       We respect the privacy and confidentiality
       ofinformation of our clients, our people,
       and others with whom we do business.                                                         It




       We protect personal and other confidential
       information in all forms.

       We collect, store, use, transmit, and dispose
       of personal and confidential information in a
       way that is transparent and promotes trust.
       We gather, use, and keep personal, client, and
       other confidential information only if we have
       a legitimate reason to do so. Access to this
       information is provided only as necessary. Our
       duty of confidentiality does not end when we leave
       PwC; we continue to respect the confidentiality
       of information even after our departure.

                                                                                                         An understanding ofthe importance
                                                                                                         ofconfidentiality and trustin one
                                                                                                         another helps us collaborate, innovate
                                                                                                         and succeed across the Network.
                                  Use ,g0        .d.g T77..(7. i!   ;1' I tli!.(E!
                                                                                     f ur F iHF1:

                                           is pLthiLc jjF                  r L I/1/e think
                             U   Lre we post.




       Living our Purpose and Values—PwC's Code of Conduct                                                                                                 17



Confidential                                                                                                                                       PwC_B00011460
                                               Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 23 of 34
                                                                                                                Build trust in how we use information




       We protect the information and physical and
       electronic assets to which we have access. This
       includes protecting them from all malicious
       threats and accidental loss.

       We secure all paper and electronic records and          1
       keep them for only the prescribed period of time.

       We preserve relevant information when we know
       of or anticipate an investigation, litigation or
       other matter, or have been instructed to do so.

       We respect the integrity of our work papers
       and do not make inappropriate changes to them
       once they are complete.
       We never trade on or inappropriately disclose
       inside information.




       Living our Purpose and Values—PwC's Code of Conduct                                                                                         18




Confidential                                                                                                                               PwC_B00011461
                                               Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 24 of 34
                                                                                                                                      Build trust in how we use information




       We are thoughtful in our communications,
       online and off. We're courteous and respectful
       towards co-workers and clients when we
       speak in public or online forums, use social
       media, or take part in external dialogue.
       When expressing views on community or
       public issues, we are clear when such views are
       our own and not necessarily those of PwC.

       When audiences to whom we are speaking would
       reasonably expect that we represent PwC, we
       generally state only PwC's view and not our own.
       We do not express the views of others as our own.
                                                                                                               1111111111110iMakili
       We comply with copyright and intellectual
       property laws.

                                                                                                                                                111 1 1 1 1 ,1



           What if?
                      I found a really good research article on                depends. Remember that information on
                      the internet that I would like to share                    h the internet and PwC's internal systems
                      with my colleagues and clients. Is it ok                 often copyrighted and/or licensed
                      to do that?                                                erial, and you may need permission to
                                                                                 her circulate the information. Also,it is
                                                                   important that you not use another's work product as
                                                                   your own. Attribution at a minimum is always
                                                                   required, so that you are not accused of plagiarising.
                                                                   If you are not sure, you should discuss with your
                                                                   manager or engagement partner.


       Living our Purpose and Values—PwC's Code of Conduct                                                                                                               ic



Confidential                                                                                                                                                     PwC_B00011462
                                                                                                                                          T1,   ";•d,


                                                                Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 25 of 34


                   RADAR:AfrarneworA
                    or deciding the
                   right thing to do
                   We are purpose led and values driven, and our
                   Purpose and values are our guiding principles
                   in deciding the right thing to do. Addressing
                   and resolving ethical dilemmas is complex,                      lonninnommionomplippillil

                   and the Code cannot address all questions or                    Iminimmuminnj

                   situations. The Code is one of many tools we                    Ininninninniumminuogille
                   have as professionals to guide our behaviour.
                   It is not meant to be a rule book. The Code
                   is underpinned by the PwC Purpose and
                                                                                                                                                                        1..•••••••••




                   values. It is supported and supplemented by
                   network standards, network and local policies
                   and guidance, all of which are available on                          " .t til I I I ! 1 1 1 1 1 1 1 1 1 1 1 1 1
                   relevant sites throughout the network.

                                  This RADAR decision making framework
                                  is here to help you think and to build your
                                  skills in analysing ethical dilemmas,and,in
                                  doing so, make good decisions. In deciding
                                  on a course of action, the steps and questions
                                  can help guide your approach. They do not
                             N111
                                  need to be followed in any particular order,
14114:'                           and the following graphic is not meant to be
          itlir i ! ! ! ;11 11t. a decision tree. Rather,this is meant to help
                                  frame your thinking, which could happen
                                  within a few minutes to a few days. And
                                   emember,nothing can replace individual
                                  judgment and the application of the values
                                  when deciding what to do in the moment.




                                               „                      4
                Living ow Purpo6e and Values —kvet-Code of Conduct


                                                                                                                                     „.
      Confidential                                                                                                                                      PwC_B00011463
                                               Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 26 of 34


                   A :Afr.mewor
                   eci'in the
               rt'nt thin' to to
                                                                                           ecognising
                                                                                         the event




                                                                                                        1 [1 1 1 1 1 1 1 1
                                    Reporting and                                                                            .,Issessing
                                    communicating                                                                             the situation




                                                                      1 1 1 [1 1 1 1 1
                                                    i!ligreeing the                                       I ecidin.g
                                                    wayforward                                            what to do




       Living our Purpose and Values—PwC's Code of Conduct                                                                                         21



Confidential                                                                                                                                  PwC_B00011464
                                                   Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 27 of 34



                                                                                                  • Is the situation consistent with the PwC Purpose and
                                                                                                    values?
                                                                                                  • Are you being asked to do something which you think
                                                                                                    is wrong, against the PwC Purpose or our values?
                                                                                                  • Are you aware of others' unethical or illegal behaviour
                                                                                                   (e.g., colleagues, clients, suppliers and other parties)?
                                                                                                  • Are you trying to make a decision but are unsure of
                                                                                                    the ethical implications?
                 i.e.port your concerns to                                     Recognising
                 appropriate resources (e.g.,                                                     • What if it was reported in the media?
                                                                               the event
                 ethics tea.ms, OGC,R&),HQ)
                 as necessary,
               • Communicate your concerns
                 iind rationale to the releva.nt
                 stakehoklers, as appropriate.
               • R.ellect on what you have
                 learned. a.nd wheth.er               Reporting and                                            lssessing            is affected?
                 anythin..); needs to change.         communicating                                            the situation
                                                                                                                               • You?
                                                                                                                                A colleague/your tea.m.?
                                                                                                                                PwC—your firm or the network?
                                                                                                                                Your client/a. client?
                                                                                                                                Other third parties?
                                                                                                                               What are the guiding parameters?
                 Test your decision—does it feel light?                                                                         Does it feel right?
                                                              Alrgreeing the                             Deciding
                 Can you sleep at night?                      wayforward                                 what to do             The law—is it legal.?
               • Would you be embarra.ssed if others                                                                            Regulation/professional start( rds:
                 knew what you did, or did not do?                               • vVbat are the opti.oir.
                                                                                                                                PwC standardS and policies..
               • Reflect on what a reasonable person.                            • What are the likely results or each
                 would think.                                                      option?                                      Client reactions.
                                                                                 • Is there an alternative solution that         Wider third party r • ntions,
               • Consult:again, if necessary,
               • Act when you are confident with your                              does not pose an ethical conflict?          • PwC Purpose.
                 decision, and always in good faith.                             • Consult as appropriate,                     • PwC values.
                                                                                 • Make a decision on what to do.



       Living our Purpose and Values—PwC's Code of Conduct                         Back


Confidential                                                                                                                                                     PwC_B00011465
                                                   Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 28 of 34




                                                                                                   Is the si ua ion consistent V111 .h the PwC Purpose and values?
                                                                                                 • Are you being a.sked to do something which you think is wrong,
                                                                                                   against the PwC Purpose or our values?
                                                                                                   Are you aware of others' unethical or illegal behavioure.g.,
                                                                                                   collea.gues, clients, suppliers a.n.d other parties)?
                                                                                                   Are you trying to make a decision but are unsur • of the ethicu
                 i.e.port your concerns to                                                         implications?
                                                                               Recognising
                 appropriate resources (e.g.,                                  the event           What if it was reDorteti in the media?
                 ethics tea.ms, OGC,R&),HQ)
                 as necessary,
               • Communicate your concerns
                 iind rationale to the releva.nt
                 stakehoklers, as appropriate.
               • R.ellect on what you have
                 learned. a.nd wheth.er               Reporting and                                            „Assessing
                                                                                                                               11111;111)      Cl! 1r.„1:01::: ire!Li
                 anythin..); needs to change.         communicating                                            the situation
                                                                                                                               • You?
                                                                                                                               • A colleague/your team?
                                                                                                                               • PwC—your firm or the network?
                                                                                                                               • Your client/a client?
                                                                                                                               • Other third parties?
                                                                                                                                   .11'11c il q' J '
                 Test your decision—does it feel light?       Alrgreeing the                            Deciding
                 Can you sleep at night?                      wayforward                                what to do
                                                                                                                               • Does it feel right?
               • Would you be embarra.ssed if others                                                                           • The law—is it legal?
                 knew what you did, or did not do?                               • vVbat are the optioir.
                                                                                                                               • Regulation/professional
               • Reflect on what a reasonable person.                            • What are the likely results or each           standards.
                 would think.                                                      option?
                                                                                                                               •PwC standards and policies.
               • Consult:again, if necessary,                                    • Is there an alternative solution that
               • Act when you are confident with your                              does not pose an ethical conflict?          • Client reactions.
                 decision, and always in good faith.                             • Consult as appropriate,                     • Wider third party reactions.
                                                                                 • Make a decision on what to do.              •PwC Purpose.
                                                                                                                               • PwC values.

       Living our Purpose and Values—PwC's Code of Conduct                        Back


Confidential                                                                                                                                                            PwC_B00011466
                                                   Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 29 of 34




                                                                                                      Is the si ua ion consistent V111 .h the PwC Purpose and values?
                                                                                                    • Are you being a.sked to do something which you think is wrong,
                                                                                                      against the PwC Purpose or our values?
                                                                                                      Are you aware of others' unethical or illegal behavioure.g.,
                                                                                                      collea.gues, clients, suppliers a.n.d other parties)?
                                                                                                      Are you trying to make a decision but are unsur • of the ethicu
                 i.e.port your concerns to                                                            implications?
                                                                                    Recognising
                 appropriate resources (e.g.,                                       the event         What if it was reDorteti in the med ia?
                 ethics tea.ms, OGC,R&),HQ)
                 as necessary,
               • Communicate your concerns
                 iind rationale to the releva.nt
                 stakehoklers, as appropriate.
               • R.ellect on what you have
                 learned. a.nd wheth.er               Reporting and                                               lssessing                is affected?
                 anythin..); needs to change.         communicating                                               the situation
                                                                                                                                     • You?
                                                                                                                                        A collea.gue/your tea.m.?
                                                                                                                                        PwC—your firm or the network?
                                                                                                                                        Your client/a. client?
                                                                                                                                        Other third parties?
                                                                                                                                      What are the guiding parameters?
                 Test your decision—does it feel light?                                                                                 Does it feel right?
                                                              Alrgreeing the                              Deciding
                 Can you sleep at night?                      wayforward                                  what to do                    The law—is it legal?
               • Would you be embarra.ssed if others                                                                                    Regulation/professional start( ids:
                 knew what you did, or did not do?                             • What are the options?                                  PwC standardS and policies..
               • Reflect on what a reasonable person.                          • What are the likely results of each
                 would think.                                                                                                           Client reactions.
                                                                                 option?                                                Wider third party r • ntions,
               • Consult:again, if necessary,
                                                                               • Is there an alternative solution that               • PwC Purpose.
               • Act when you are confident with your                            does not pose an ethical conflict?
                 decision, and always in good faith.                                                                                 • PwC values.
                                                                               • Consult as appropriate.
                                                                               • Make a decision on what to do.

       Living our Purpose and Values—PwC's Code of Conduct                              Back


Confidential                                                                                                                                                            PwC_B00011467
                                                  Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 30 of 34




                                                                                                  Is the si uation consistent V111 .h the PwC Purpose and values?
                                                                                               • Are you being asked to do something which you think is wrong,
                                                                                                 against the PwC Purpose or our values?
                                                                                                  Are you aware of others' unethical or illegal behavioure.g.,
                                                                                                  colleagues, clients, suppliers and other parties)?
                                                                                                  Are you trying to make a decision but are unsur • of the ethic
                 i.e.port your co:I:teems to                                                      implications?
                                                                              Recognising
                 appropriate resources (e.g.,                                 the event           What if it was reoorted:in the media?
                 ethics teams, OGC,R&),HQ)
                 as necessary,
               • Communicate your concerns
                 and rationale to th.c relevant
                 stakeholders, as appropriate.
               • R.ellect on what you have
                 learned and wheth.er                Reporting and                                            lssessing                is affected?
                 anythin..); needs to change.        communicating                                            the situation
                                                                                                                                 • You?
                                                                                                                                   A colleague/your team?
                                                                                                                                   PwC—.your firm or the network?
                                                                                                                                   Your client/a. client?
                                                                                                                                   Other third parties?
                                                                                                                                 What are the guiding parameters?

               • Test your decision does it feel                                                                                   Does it feel right?
                                                      Alrgreeing the                                  Deciding
                 right? Can you sleep at night?       wayforward                                      what to do                   The law—is it legal?
               • Would you be embarrassed if others                                                                                Regulation/professional start( ids:
                                                                                • vVhat are the optionr:
                 knew what you did, or did not do?                                                                                 PwC standards and policies..
                                                                                • What are the likely results or each
               • Reflect on what a reasonable person                              option?                                          Client reactions.
                 would think.                                                   • Is there an alternative solution that            Wider third party reactions.
               • Consult again, if necessary.                                     does not pose an ethical conflict?             • PwC Purpose.

               • Act when you are confident with your                           • Consult as appropriate.                        • PwC values.
                 decision, and always in good faith.                            • Make a decision on what to do.



       Living our Purpose and Values—PwC's Code of Conduct                       Back


Confidential                                                                                                                                                        PwC_B00011468
                                                Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 31 of 34




                                                                                                  Is the si uation consistent V111 .h the PwC Purpose and values?
                                                                                                • Are you being asked to do something which you think is wrong,
                                                                                                  against the PwC Purpose or our values?
                                                                                                  Are you aware of others' unethical or illegal behavioure.g.,
               • Report your concerns to                                                          colleagues, clients, suppliers and other parties)?
                 appropriate resources (e.g.,
                                                                                                  Are you trying to make a decision but are unsur • of the ethic
                 ethics teams, OGC,R&Q,                                                           implications?
                 HC)as necessary.                                             Recognising
                                                                              the event           What if it was a'eoorted:in the media?
               • Communicate your
                 concerns and rationale to
                 the relevant stakeholders,
                 as appropriate.
               • Reflect on what you have
                 learned and whether          Reporting and                                                   lssessing                is affected?
                 anything needs to change. communicating                                                      the situation
                                                                                                                                 • You?
                                                                                                                                   A colleague/your team?
                                                                                                                                   PwC—your firm or the network?
                                                                                                                                   Your client/a. client?
                                                                                                                                   Other third parties?
                                                                                                                                 What are the guiding parameters?
                 Test your decision—does it feel light?                                                                            Does it feel right?
                                                             Alrgreeing the                            Deciding
                 Can you sleep a.t night?                    wayforward                                what to do                  The law—is it legal?
               • Would you be embarrassed if others                                                                                Regulation/professional start( ids:
                 knew what you did, or did not do?                             • VVhat are the optioir..r:
                                                                                                                                   PwC standards and policies..
               • Reflect on what a reasonable person.                          •'What are the likely results or each
                 would think.                                                   option?                                            Client reactions.
                                                                               • Is there an alternative solution that             Wider third party reactions.
               • Consult:again, if necessary.
               • Act when you are confident with your                            does not pose an ethical conflict?              • PwC Purpose.
                 decision, and always in good faith.                           • Consult as appropriate.                         • PwC values.
                                                                               • Make a decision on what to do.



       Living our Purpose and Values—PwC's Code of Conduct                       Back


Confidential                                                                                                                                                        PwC_B00011469
                                                   1;                                     11! Case 3:18-cv-02615-AGT                               Document 159-16 Filed 02/08/21 Page 32 of 34
11
                                                                     till,                                                              1111

                                                                ..           I   ,r1115   „.   :I111;1'11[E! 1 1 17, .1[1 1:;,1 1' .1
                                                                                                                                                                                         ,„1111 1
                                                        "Speaking up" is an essential first step. For any allegation, complaint, or                                                                 '   ,1
                                                        concern, we investigate and address the situation in an appropriate way. If
                                                        you want to learn more about the investigation process, and your options for                                         We are committed to the spirit of cooperation among PwC network
                                                        anonymous reporting, contact your local ethics team. Remember that PwC                                               firms. When faced with questions about business conduct or concerns
                                                        is committed to caring for and protecting our people against retaliation.                                            when working for another firm within the PwC network,follow
                                                                                                                                                                             the established policies of the host firm. If you're not comfortable
                                                        Anybody who violates the PwC Code of Conduct or policies and procedures                                              with raising the issue with the host firm, or are not satisfied with
                                                        will be held accountable. Those of us in the reporting line are responsible                                          the outcome, raise the issue in your home firm so the issue can be
                                                        for addressing issues that are brought to our attention.                                                             addressed amongst the respective leaderships of the firms involved.
                                                        If anyone directs or approves violations, or has knowledge of them and does                                          For further information, please visit: www.pwc.com.
                                                        not promptly move to correct them, he or she will be held accountable. We                                                                                                                                                  11
                                                        are all responsible for cooperating during the investigation process, and for
                                                        answering questions truthfully, accurately, completely, and with integrity.
                                                        Failure to cooperate may result in disciplinary measures.

                                                                                                                                                                                                                                                              1111111,11 Ill




                                                                                                                                                                                                                                1:
                                                                                                                                                                                                    111
                                                                                                                                                           •11111111111111



                                                                                                                                                                                                                    't   MI1111414111   Aholl111111111

                                                                                                                                               '
                                                                                                                                                                                                                                                                               „




      1 11111;m                                ,
il iol dli kili1 1 1 1 1 1 1 1 1 1 1 1 1 1 101




                                                                                                                                                                                                                                                                   11 11
                  Confidential                                                                                                                                                                                                                           PwC_B00011470
                                               Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 33 of 34



          In ex
          A                                             Disrespectful behaviour         9    N
          Accountable                            23     Disruptive behaviour            9    Network Risk Management Policies 2     Safety                      9
          Anonymous reporting                    23     Diversity                   8, 10    Network Standards               20     Sanctions                   7
          Anti-money laundering                   7                                                                                 Secure records             18
                                                                                             0                                      Serve clients               5
                                                        Employment laws                15    Objectivity                       5    Social media            17,19
           Bribe                                  7     Environmental impact           13    Online forums                    19    Social problems            13
           Bribery                                7     Ethical dilemmas               20                                           Speak in public            19
           Bullying                               9     Expressing views               19    p                                      Speak up                 3,10
                                                                                             Personal information             17    Speaking up                23
                                                                                             Political                        14    Suppliers                   6
           Career development                    10     Facilitation payments           7    Preserve information             18    Sustainable                13
           Career growth                         10     Fairness                        9    Privacy                          17
           Charge for services                    6                                          Professional authorities         14
           Collaboration                          9                                          Professional growth              10    Tax Code of Conduct       15
           Communications                        19     Gifts                           7    Professional obligations         14    Tax filings               15
           Community activities                  14     Government authorities         14    Professional standards            5    Tax planning              15
           Compete fairly                         6                                          Protect information              18    The Code in context        2
           Competitors                            6                                          Public sector                     7    Time and expenses          6
           Confidential information       6, 16, 17     Harassment                      9    PwC Professional                 11    Traditions                13
           Confidentiality                   16, 17     Human rights                   15    PwC resources                    14    Trust                      5
           Conflicts of interest                  5
           Consult                                3                                                                                 V
           Continual learning                    10     Inclusive                       13   Quality                           5    Values                     1
           Contracts                              6     Independence                     5
           Contractual obligations                6     Information                 17, 18
           Copyright                             19     Inside information              18   RADAR                      20, 21,22   Work/life balance         10
           Corporate responsibility             12      Insider trading                 18   Record hours                       6   Work papers               18
           Corrupt practices                      7     Intellectual property           19   Regulation                        14   Workplace flexibility     10
           Courtesy                               9     International assignments      23    Relationships                     11
           Customs                               13     Investigation                  23    Represent PwC                     19
                                                                                             Reputation                         5
          II                                                                                 Respect                            9
          Decision making framework              20     Labour principles              15    Responsibility to report           3
          Departure                              17     Laws and regulations            5    Retaliation                 3, 10,23
          Dignity                                 9     Legislation                    14    Rule of law                       14
          Discrimination                          9


       Living our Purpose and Values—PwC's Code of Conduct                                                                                                          21



Confidential                                                                                                                                                PwC_B00011471
                                                           Case 3:18-cv-02615-AGT Document 159-16 Filed 02/08/21 Page 34 of 34




       111,11.,"'111,11"11,111,"'„,

         201t3Pw. All rights reserveO. PvvC refers to the PviC network and/or one or more of its member firms, each of which is a separate legal entity. Please see www.pwc.com/structure for further details. This content is for
       general information purposes only, and should not be used as a substitute for consultation with professional advisors. PwC helps organisations and individuals create the value they're looking for. We're a network of firms in
       157 countries with more than 195,000 people who are committed to delivering quality in assurance, tax and advisory services. Find out more and tell us what matters to you by visiting us at www.pwc.corn

       In this publication the terms "PwC","our" and "we" are used to refer to, collectively or interchangeably: (i) the individual PwC Professional, including partners/principals and staff, and/or Op the network
       of member finns of Pricer,vaterhouseCoopers International Limited, each of which is s separate and independent legal entity. For more information, see www.pr,vc.com/structure.

       292522 jC. 128094-2017 JP




Confidential                                                                                                                                                                                                                          PwC_B00011472
